BRANCH, Justice.
The sole question presented by this appeal is whether the trial judge erred in stating defendant’s contentions.
Defendant points to that portion of the charge which, in substance, stated that defendant contended that there was not sufficient evidence of penetration to establish rape, and that there was not sufficient evidence of force or threat of force to *423cause the prosecuting witness to submit against her will to sexual intercourse. In this portion of the charge the trial judge further charged that defendant had consistently denied any assault or sexual attack upon Mrs. Pruden’s person and that defendant contended that “from the inconsistencies and discrepancies in the State’s evidence that you should find, and from his evidence, that you should find that he did not commit any assault or assault with intent to rape, on Mrs. Pruden whatsoever.” Defendant argues that at no point in the record did he challenge the sufficiency of the State’s evidence regarding penetration of the person of Mrs. Pruden or the sufficiency of the State’s evidence regarding force or threat of force essential to the crime of rape. He therefore contends these instructions placed the burden of proof upon him to prove lack of penetration and consent.
Defendant failed to bring this objection to the court’s attention in apt time to afford the trial judge opportunity for correction.
Ordinarily, a misstatement of contentions of the trial judge must be brought to the trial judge’s attention so as to allow opportunity for correction. State v. Lee, 277 N.C. 205, 176 S.E. 2d 765; State v. Virgil, 276 N.C. 217, 172 S.E. 2d 28; State v. Goines, 273 N.C. 509, 160 S.E. 2d 469. Nevertheless, where the trial judge, in stating contentions, erroneously defines the -intensity of proof or gives contentions for the State not supported by evidence, or fundamentally misconstrues a defendant’s contentions, error results even though there be no objection at the time. State v. Lee, supra; State v. Dooley, 232 N.C. 311, 59 S.E. 2d 808; 3 Strong’s N. C. Index, Criminal Law, §§ 118, 163.
Defendant’s plea of not guilty called into question all the State’s evidence and required the State to prove beyond a reasonable doubt every element of the offense charged. State v. Clayton, 272 N.C. 377, 158 S.E. 2d 557; State v. McLamb, 235 N.C. 251, 69 S.E. 2d 537. By his own testimony he negated penetration and force directed to the commission of rape. Nowhere in this record is it conceded that any one of the elements of rape was present.
The trial judge placed defendant’s contentions in the proper perspective by prefacing them with the following statement: “The defendant contends that he is not guilty. The defendant by his plea of not guilty denies the charge. He denies the suf*424ficiency of the State’s evidence to satisfy you beyond a reasonable doubt of his guilt.” The trial judge correctly defined the term “reasonable doubt” and in no less than six places in the charge correctly placed the burden upon the State to prove defendant’s guilt beyond a reasonable doubt. We find no fundamental misconstruction of defendant’s contentions by the trial judge.
A contextual reading of the entire charge discloses it to be full, fair, and free from prejudicial error.
We have carefully examined this entire record and find
No error.